                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


 NORMA HARRELL, et aL,

                 Flaintjffs,
                                                            Civil Action No. 19-01417 (JMV)
         V.

                                                                         ORDER
 WELLS FARGO BANK, N.A.,

                 Defendant.


John Michael Vazguez. U.S.D.J.

        For the reasons set forth in the accompanying Opinion, and for good cause shown,

        IT IS on this 27th day of December, 2019,

        ORDERED that Defendant’s motion to dismiss, D.E. 8, is GRANTED; and it is thrther

        ORDERED that Plaintiffs’ Complaint, D.E. I, is DISMISSED; and it is further

        ORDERED that Plaintiff Harrell’s claims are DISMISSED with prejudice due to lack of

standing; and it is thither

        ORDERED that this case shall be severed into four separate actions for the four remaining

Plaintiffs (Johnson, Merriweather, Kajla, and Rodrigues); and it is thither

        ORDERED that the Clerk shall open four new actions under new docket numbers; and it

is thither

        ORDERED that the Clerk shall file a copy of this Order and the accompanying Opinion

in each of the four new actions; and it is thither

        ORDERED that Plaintiffs Johnson, Merriweather, Kajla, and Rodrigues shall each have

thirty (30) days to file an amended complaint, which cure the deficiencies noted in the

accompanying Opinion. As noted, each Plaintiff must file his/her own amended complaint under
his/her separate docket number. If any Plaintiff fails to do so, his/her case will be dismissed with

prejudice; and it is ffirther

        ORDERED that if Plaintiffs Johnson, Merriweather, Kajia and Rodrigues choose to file

individual amended complaints, each Plaintiff must pay his or her own filing fee upon filing his/her

own amended complaint or file an informa pauperis application with the Court; and it is ffirther

        ORDERED that the Clerk’s Office shall mail a copy of this Order and the accompanying

Opinion to all Plaintiffs by regular mail and certified mail return receipt.




                                                       John Michael Vazquez,




                                                  2
